[Cite as Tinch v. Seward, 2022-Ohio-3276.]




                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                             MADISON COUNTY




 SHAWNA TINCH,                                      :     CASE NO. CA2021-12-023

         Appellee,                                  :          OPINION
                                                                9/19/2022
                                                    :
   - vs -
                                                    :

 JAMES SEWARD,                                      :

         Appellant.                                 :




             APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                               Case No. 22140035



Shawna Tinch, pro se.

Law Offices of Mark J. Miller, LLC, and Mark J. Miller, for appellant.


        M. POWELL, P.J.

        {¶ 1} Appellant, James Seward ("Father"), appeals a decision of the Madison

County Court of Common Pleas, Juvenile Division, granting legal custody of his minor child

to the child's mother, appellee, Shawna Tinch ("Mother").

        {¶ 2} On May 20, 2021, Mother moved for legal custody of the child and further

sought an order of ex parte emergency custody. On May 27, 2021, the juvenile court
                                                                                 Madison CA2021-12-023

granted emergency custody to Mother and scheduled the matter for a pretrial hearing on

June 24, 2021. The juvenile court's entry specifically noted that the purposes of a pretrial

hearing were "(1) to determine if the matter can be settled without a full hearing; (2) to

determine how much Court time will be required for the full hearing if the matter cannot be

settled by agreement between the parties (i.e. how many witnesses you will have and what

documentary and tangible evidence you will submit); and (3) to address any need for

temporary orders."

        {¶ 3} On June 18, 2021, Father's counsel moved the juvenile court for a

continuance of the pretrial hearing, stating he had recently been retained by Father and had

a previously scheduled conflict in another county on June 24, 2021. The juvenile court

granted the motion and rescheduled the pretrial hearing to July 22, 2021. On July 15, 2021,

the juvenile court sua sponte rescheduled the pretrial hearing to August 3, 2021. On July

22, 2021, Father's counsel moved the juvenile court for a continuance of the pretrial hearing,

stating he had a previously scheduled conflict in another county; counsel suggested

September 14, 2021, as an alternative date to conduct the pretrial hearing. The juvenile

court did not rule on the motion.

        {¶ 4} On August 3, 2021, the matter proceeded to a pretrial hearing before a

magistrate.     Neither Father nor his counsel attended.                 The hearing was brief.           Upon

confirming that Mother was the child's natural mother and was unmarried at the time of the

child's birth, the magistrate granted legal custody of the child to Mother pursuant to R.C.

3109.042.1 On August, 25, 2021, the magistrate's decision was journalized in an entry and


1. Mother and Father were never married to each other. As a result, Mother is deemed the sole residential
parent and legal custodian of the child by operation of law pursuant to R.C. 3109.042. Specifically, that statute
states: "An unmarried female who gives birth to a child is the sole residential parent and legal custodian of
the child until a court of competent jurisdiction issues an order designating another person as the residential
parent and legal custodian. A court designating the residential parent and legal custodian of a child described
in this section shall treat the mother and father as standing upon an equality when making the designation."


                                                      -2-
                                                                                Madison CA2021-12-023

then adopted by the juvenile court as an order of the court in a separate entry. Two days

later, Father filed a Civ.R. 60(B) motion to set aside the juvenile court's legal custody

judgment. On September 23, 2021, the magistrate summarily denied Father's motion

without a hearing.

        {¶ 5} Father filed objections to the magistrate's denial of his Civ.R. 60(B) motion,

which were overruled by the juvenile court on November 23, 2021. In overruling Father's

objections, the juvenile court stated that (1) Father had notice of the August 3, 2021 pretrial

hearing, (2) the juvenile court had not ruled upon Father's motion to continue the August 3,

2021 pretrial hearing, (3) the court "has had continuous issues with attorneys assuming a

Motion for a Continuance will be automatically granted," (4) consequently, the court "has

adopted a strict policy on this issue to move forward unless an Order to continue the case

has been issued," and (5) "[i]t is the responsibility of the parties and their attorneys to appear

for all hearings unless continued by Court Order."

        {¶ 6} Father now appeals, raising two assignments of error.

        {¶ 7} Assignment of Error No. 1:

        {¶ 8} THE TRIAL COURT ABUSED ITS DISCRETION IN OVERRULING

APPELLANT'S MOTION FOR A CONTINUANCE OF THE PRETRIAL, AND THEN

PROCEEDING TO AWARD LEGAL CUSTODY TO APPELLEE AT THE PRETRIAL IN

THE ABSENCE OF APPELLANT AND HIS COUNSEL.2

        {¶ 9} Father argues that the juvenile court abused its discretion in failing to grant

his motion to continue the August 3, 2021 pretrial hearing and in subsequently proceeding

to grant legal custody of the child to Mother during the pretrial hearing in Father's absence.



2. Father's first assignment of error states that the juvenile court erred in overruling his motion to continue.
As stated above, the court never ruled upon the motion. However, it is well established that where a trial court
fails to rule on a motion, an appellate court will presume that the trial court overruled the motion. Willis v.
Willis, 149 Ohio App.3d 50, 2002-Ohio-3716, ¶ 68 (12th Dist.).
                                                      -3-
                                                                      Madison CA2021-12-023

Father asserts the following: the case had been pending only for a few months, having been

filed on May 20, 2021; Mother was awarded temporary legal custody of the child on May

27, 2021; the July 22, 2021 pretrial hearing was rescheduled sua sponte by the juvenile

court; Father had a legitimate reason for seeking the continuance as his attorney had a

previously scheduled conflict in another county; the continuance was sought in a timely

manner (i.e., only seven days after the juvenile court's sua sponte continuance); and Father

sought a continuance of only a few weeks (i.e., from August 3, 2021, to September 14,

2021). Father further asserts that the juvenile court's judgment granting legal custody of

the child to Mother without notice that such an order may result from the pretrial hearing

and without affording him an opportunity to be heard on the matter was a denial of

procedural due process.

       {¶ 10} The decision to grant or deny a continuance is within the sound discretion of

a trial court. Reed v. Triton Servs., Inc., 12th Dist. Clermont No. CA2018-07-049, 2019-

Ohio-1587, ¶ 16. An abuse of discretion implies that the juvenile court's decision was

unreasonable, arbitrary, or unconscionable. In re E.H., 4th Dist. Hocking No. 21CA6, 2022-

Ohio-2417, ¶ 10. The abuse-of-discretion standard is deferential and does not permit an

appellate court to simply substitute its judgment for that of the trial court. Id.

       {¶ 11} In ruling upon a motion for a continuance, the trial court balances the court's

right to control its docket and the public's interest in a prompt and efficient judicial system

with the possibility of prejudice to the defendant. State v. Unger, 67 Ohio St.2d 65, 67

(1981); In re R.S., 12th Dist. Butler No. CA2011-03-053, 2011-Ohio-4247, ¶ 16.               In

evaluating a motion for a continuance, a court may consider the following: the length of the

delay requested; whether other continuances have been requested and received; the

inconvenience to litigants, witnesses, opposing counsel, and the court; whether the

requested delay is for legitimate reasons or whether it is dilatory, purposeful, or contrived;

                                               -4-
                                                                      Madison CA2021-12-023

whether the defendant contributed to the circumstance which gives rise to the request for a

continuance; and other relevant factors, depending on the facts of the case. Unger at 67-

68.

       {¶ 12} Considering that the case involves a child custody issue, that courts must act

expeditiously in child custody determination, and that the pretrial hearing had been

continued twice previously, we find no abuse of discretion in the juvenile court's failure to

grant Father's motion to continue the pretrial hearing and its decision to proceed with the

pretrial hearing on August 3, 2021. However, based upon the facts of this case, we find

that the juvenile court's judgment granting legal custody of the child to Mother without notice

that such an order may result from the pretrial hearing and without affording Father an

opportunity to be heard on the matter was a denial of procedural due process.

       {¶ 13} "It is well recognized that the right to raise a child is an 'essential' and 'basic'

civil right." In re Hayes, 79 Ohio St.3d 46, 48 (1997). Furthermore, a parent's right to the

custody of his or her child is "paramount" and one of the oldest fundamental liberty interests

recognized by American courts. Id.; In re A.N.B., 12th Dist. Preble No. CA2012-12-017,

2013-Ohio-2055, ¶ 13.

       {¶ 14} The cornerstone of procedural due process is the opportunity for a fair hearing

appropriate to the nature of the case, granted at a meaningful time and in a meaningful

manner. Boddie v. Connecticut, 401 U.S. 371, 378, 91 S.Ct. 780 (1971). Due process of

law "implies, in its most comprehensive sense, the right of the person affected thereby to

be present before the tribunal which pronounces judgment upon a question of life, liberty or

property, to be heard, by testimony or otherwise, and to have the right of controverting, by

proof, every material fact which bears on the question of the right involved." Williams v.

Dollison, 62 Ohio St.2d 297, 299 (1980).

       {¶ 15} Mother moved for legal custody of the parties' child in May 2021. On May 27,

                                               -5-
                                                                     Madison CA2021-12-023

2021, the juvenile court granted Mother temporary legal custody of the child and scheduled

the matter for a pretrial hearing. In its entry, the court specifically noted that the purposes

of the pretrial hearing were three-fold: (1) to determine whether the issue of the child's legal

custody could be settled without a full hearing, (2) to determine how much time a full hearing

would require in the event the matter could not be settled by agreement between the parties,

and (3) to address any need for temporary orders. The pretrial hearing was subsequently

rescheduled twice, once upon Father's motion for a continuance and once sua sponte by

the juvenile court. Neither the juvenile court's May 27, 2021 Entry and Notice of Hearing

nor its subsequent continuance entries notified the parties of the court's "strict policy to

move forward unless an Order to continue the case has been issued," or that failure to

attend the pretrial hearing would result in a default judgment. Then, on August 3, 2021, the

magistrate unilaterally converted the scheduled pretrial hearing into a legal custody hearing,

thereby granting legal custody of the child to Mother. Notwithstanding the fact Mother was

the sole residential parent and legal custodian of the child by operation of law pursuant to

R.C. 3109.042, Father's failure to attend the August 3, 2021 pretrial hearing was the basis

for the magistrate converting the pretrial hearing and proceeding to award legal custody of

the child to Mother.

       {¶ 16} In a case involving a children's services agency's motion for permanent

custody and a mother's failure to appear at a scheduled pretrial review hearing on the

motion, we reversed a juvenile court's default judgment against the mother and grant of

permanent custody to the agency. In re C.M., 12th Dist. Butler No. CA2014-10-204, 2015-

Ohio-1702. In that case, although the mother knew about the pretrial hearing, she had not

been provided notice that permanent custody would be addressed at the pretrial hearing.

In reversing the juvenile court's decision, we held that "the juvenile court's decision to

unilaterally convert the scheduled review hearing into a permanent custody hearing, thereby

                                              -6-
                                                                              Madison CA2021-12-023

awarding permanent custody to BCDJFS, violated appellant's due process rights." Id. at ¶

11. "The additional burden of following the case schedule and resolving the permanent

custody matter after providing appellant with notice of the evidentiary hearing is necessary

in light of the paramount rights involved in a permanent custody case." Id.

        {¶ 17} The same reasoning applies here. While the case at bar is a legal custody

case and not a permanent custody case involving the termination of parental rights, Father

had a due process right to notice that the juvenile court would consider an award of legal

custody to Mother at the pretrial hearing if he failed to appear at the hearing. The juvenile

court's decision to unilaterally convert the scheduled pretrial hearing into a legal custody

hearing, thereby awarding legal custody of the child to Mother without adequate notice to

the parties and without affording Father an opportunity to be heard on the matter was a

denial of procedural due process.3 Therefore, based upon the facts of this case, the juvenile

court erred by awarding Mother legal custody of the child at the August 3, 2021 pretrial

hearing.

        {¶ 18} We reverse and vacate the juvenile court's August 25, 2021 judgment

awarding legal custody of the child to Mother and remand the case to the juvenile court to

consider Mother's legal custody motion according to law and consistent with this opinion.

        {¶ 19} Father's first assignment of error is sustained.

        {¶ 20} Assignment of Error No. 2:

        {¶ 21} THE TRIAL COURT ABUSED ITS DISCRETION IN OVERRULING

APPELLANT'S TIMELY FILED CIVIL RULE 60(B) MOTION TO SET ASIDE THE TRIAL

COURT'S JUDGMENT AWARDING LEGAL CUSTODY TO APPELLEE.




3. In so holding, we do not condone Father's failure to appear and participate in the August 3, 2021 pretrial
hearing. The juvenile court could have sanctioned Father for his failure to appear. However, entering
judgment in Mother's favor without notice to Father was not a proper sanction.
                                                    -7-
                                                                   Madison CA2021-12-023

      {¶ 22} Father argues the juvenile court abused its discretion in denying his Civ.R.

60(B) motion. The motion asserted that Father's failure to attend the August 3, 2021 pretrial

hearing was excusable neglect due to his counsel's scheduling conflict. Our ruling on the

first assignment of error renders this assignment of error moot and it need not be

considered. App.R. 12(A)(1)(c); In re J.C.B., 12th Dist. Butler No. CA2022-02-019, 2022-

Ohio-3098.

      {¶ 23} Judgment vacated and remanded.


      PIPER and BYRNE, JJ., concur.




                                             -8-